 Case 2:15-cv-10015-AB-AGR Document 158 Filed 01/27/21 Page 1 of 2 Page ID #:3080




1                                                                              JS-6
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
     LINDA ELIANA PAQUETTE,                   CASE NO. CV 15-10015 AB (AGRx)
11                                            [Assigned to Hon. Judge André Birotte Jr., Ctrm. 7B]
                                              [Assigned to Mag. Alicia G. Rosenberg, Ctrm. B-8th
12               Plaintiff,                   Flr.]

13         vs.
                                              JUDGMENT
14   CAMILO GONZALEZ and
      AMELIA CORDOVA GONZALEZ,
15    individually and doing business as
      CAMIO’S CALIFORNIA BISTRO AND
16    CATERING, a business entity, form and
      unknown;
17   LOS ANGELES POLICE DEPARTMENT;
     Los Angeles Police Department Sergeant
18    JONATHAN R. GUTIERREZ,
      a government employee;
19   LOS ANGELES COUNTY DEPARTMENT
      OF MENTAL HEALTH;
20   Los Angeles County Department of
      Mental Health Counsel
21    DIANNA M. HAMED, RN, a government
      employee;
22   LOS ANGELES COUNTY USC MEDICAL
      CENTER;
23   YEHONATAN BORENSTEIN, M.D., a
      government employee; and
24   DOES 1 through 130, inclusive,

25               Defendants.

26
27
28
                                              1
 Case 2:15-cv-10015-AB-AGR Document 158 Filed 01/27/21 Page 2 of 2 Page ID #:3081




 1        On December 30, 2020, this Honorable Court having granted Defendants’
 2 motion for summary judgment on all of Plaintiff’s claims.
 3        IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in
 4 favor of Defendants City of Los Angeles, Los Angeles Police Department, Los
 5 Angeles Police Department Sergeant Jonathan R. Gutierrez, Los Angeles Fire
 6 Department (erroneously sued as “City of Los Angeles Fire Department Ambulance
 7 Services”) (“City Defendants”), as well as County of Los Angeles (erroneously sued
 8 as “Los Angeles County Department of Mental Health” and “Los Angeles County
 9 USC Medical Center”), Dianna M. Hamed, RN, and Yehonatan Borenstein, M.D.
10 (“County Defendants”), and against Plaintiff Linda Eliana Paquette.
11        IT IS FURTHER ORDERED that Plaintiff Linda Eliana Paquette recover
12 nothing by reason of each and all of her claims as set forth in the Third Amended
13 Complaint against City Defendants and County Defendants and that City Defendants
14 and County Defendants shall recover their costs in accordance with Local Rule 54.
15        JUDGMENT IS HEREBY ENTERED IN FAVOR OF ALL CITY
16 DEFENDANTS AND COUNTY DEFENDANTS ON ALL CLAIMS.
17        IT IS SO ORDERED.
18
19 Dated: January 27, 2021
20
21                                        _________________________________
                                          Honorable André Birotte Jr.
22
                                          United States District Court Judge
23
24
25
26
27
28
                                             2
